DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A, 1B, and 1C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 8 – 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (CN 206243351 U).
	As for claim 1, Shen et al. disclose a folding mechanism, comprising: a first movable member (30), a second movable member (50), a ground contacting component (20), and a folding shaft (see wheel axle) passing through the ground contacting component, wherein the first movable member is provided with a first connecting end (60), and is connected to the ground contacting component by the 
	As for claim 2, Shen et al. disclose a wheel (20).
As for claim 3, Shen et al. disclose a steering mechanism (64), which is connected to the ground contacting component and the second connecting end respectively, to steer the second movable member when the ground contacting component is steered.
As for claim 8, Shen et al. disclose a folding shaft (wheel axle) which is disposed coaxially with the rotary shaft of the ground contacting component.
As for claim 9, Shen et al. disclose a first connecting end connected to the rotary shaft of the ground contacting component (via the pin 32 and first connecting end, see Fig. 3).
As for claim 10, Shen et al. disclose a limiting mechanism, one end (32) of the limiting mechanism being connected to the first connecting end and the other end (61, 62, 63) being connected to the second connecting end, to limit rotating ranges of the first movable member and the second movable member rotating relative to one another around the folding shaft as the pivot shaft.
As for claim 11, Shen et al. disclose an arc-shaped sliding groove (61), one end of the arc-shaped sliding groove being connected to the second connecting end and the other end being suspended above the ground contacting component, an radian value of the arc-shaped sliding groove being a preset threshold; and a locking pin (32), one end of the locking pin being connected to the first connecting end and the other end being slidable along the arc-shaped sliding groove, to limit the rotating ranges of the first movable member and the second movable member rotating relative to one another around the folding shaft as the pivot shaft.


As for claim 13, Shen et al. disclose a front fork structure comprising at least one fork leg (Fig. 3).
As for claim 14, Shen et al. disclose a footboard (50), the second connecting end of the footboard being a U-shaped end (Fig. 3), both ends of the folding shaft are rotatably connected (at least indirectly) to two end portions of the U-shaped end respectively, when the first movable member and the second movable member rotate relative to one another around the folding shaft as the pivot shaft, the folding shaft and the second movable member rotate relative to one another.
As for claim 15, Shen et al. disclose a scooter (Fig. 1) comprising a folding mechanism, comprising: a first movable member (30), a second movable member (50), a ground contacting component (20), and a folding shaft (see wheel axle) passing through the ground contacting component, wherein the first movable member is provided with a first connecting end (60), and is connected to the ground contacting component by the first connecting end; the second movable member is provided with a second connecting end (33), and is connected to the ground contacting component by the second connecting end; and the first movable member and the second movable member are configured to rotate relative to one another around the folding shaft as a pivot shaft, to unfold or fold the folding mechanism (see Fig. 2).
As for claim 16, Shen et al. disclose an upright rod (Fig. 1).
As for claim 20, Shen et al. disclose an insertion hole (62, 63) for the locking pin.



Allowable Subject Matter
Claims 4 – 7 and 17 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest an outer ring of a steering bearing being connected to the rotary shaft of the ground contacting component and an inner ring of the steering bearing being connected to the second movable member by the folding shaft, in combination with the other claim elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Katy M Ebner/               Primary Examiner, Art Unit 3618